Citation Nr: 0104362	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation for dental disability due to VA 
treatment under the provisions of 38 U.S.C.A. § 1151 (West 
1991). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1997 by the VA Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran has a dental condition due to xerostomia as the 
result of medication prescribed by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for status post crowns and root canals 
necessitated by caries due to xerostomia, as a result of 
medical treatment received at a VA medical facility, have 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that compensation is warranted under the 
provisions of 38 U.S.C.A. § 1151 for additional dental 
disability caused by xerostomia, which was caused by 
medications prescribed to him by VA for a non-service-
connected psychiatric disorder.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) was 
amended to provide as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

These amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97.  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
only issue before the Board is whether the veteran has 
additional dental disability as a result of medical treatment 
received at a VA medical facility.  

With regard to the law and regulations in effect prior to 
October 1, 1997, the applicable statute and regulations 
provided that when any veteran suffers an injury or 
aggravation of an injury as the result of VA hospitalization, 
medical or surgical treatment, submission to an examination, 
or the pursuit of a course of vocational rehabilitation, and 
not as a result of the veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
to the veteran, disability compensation shall be awarded in 
the same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358(a), 3.800 (1996). 

In April 2000, the Board remanded the case to the RO for the 
purpose of conducting a VA dental examination with a medical 
opinion as to whether it was at least as likely as not that 
any dental disability that may be present was caused or 
aggravated by medication prescribed by VA for treatment of a 
(non-service-connected) mental disorder.  A VA dental 
examination conducted in August 2000 resulted in the 
diagnosis of mild xerostomia due to drugs prescribed by a 
psychiatrist.  While the history at that examination is 
ambiguous as to whether VA or a private psychiatrist 
prescribed the psychotropic drugs, the evidence of record 
otherwise reflects that the veteran had been treated by VA 
for at least several years, including a prescription of 
Seroquel.  The VA examiner offered the additional medical 
opinion that "[c]rowns and root canals were needed due to 
the caries that resulted from his dry mouth."  

The Board notes that, although dry mouth is a side effect of 
Seroquel, and the veteran was advised of the risks and side 
effects in November 1997, the subsequent development of 
caries, which necessitated crowns and root canals, was not a 
"necessary consequence" of the medications prescribed by 
VA.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).  While a risk or possible side 
effect of dry mouth was certainly a likely result of the 
prescribed medication, the Board finds the evidence of record 
does not demonstrate that a dental condition due to dry mouth 
(xerostomia) was either intended to or certain to result from 
the medication prescribed by VA. 

Based on the August 2000 medical opinion evidence, which is 
unrebutted by other medical evidence of record, the Board 
finds that the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional dental disability, as a 
result of medical treatment received at a VA medical 
facility, have been met.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  

The Board notes that the November 1997 rating decision denied 
the veteran's claim on the basis that a well-grounded claim 
had not been presented.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim.  In light of the Board's decision 
herein to grant compensation for additional dental disability 
under the provisions of 
38 U.S.C.A. § 1151, the Board finds that the veteran has not 
been prejudiced by its current decision on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  








ORDER

Compensation for status post crowns and root canals to treat 
underlying caries caused by VA treatment, under the 
provisions of 38 U.S.C.A. § 1151, is granted.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

